Beck, J.
1. The plea in the case contained sufficient allegations of fraud in the procurement of the contract sued on to withstand a general demurrer; and under the evidence introduced in support of the plea, the jury was authorized to find in favor of the defendant upon this issue. Davis Sewing Machine Co. v. Crutchfield, 117 Ga. 873 (45 S. E. 228); Wood v. Cincinnati Safe Co., 96 Ga. 120 (22 S. E. 909); Chapman v. Atlanta Guano Co., 91 Ga. 821 (18 S. E. 41).
2. No material errors are made to appear in the charge of the court relative to the issue referred to in the foregoing headnote.
3. That issue having been determined in favor of the defendant, and no reason for disturbing that finding appearing, the judgment refusing the plaintiff a new trial should not be disturbed by this court, irrespective of the other questions raised in the motion for a new trial.

Judgment affirmed.


All the Justices concur.